

117 S282 IS: Arctic Refuge Protection Act of 2021
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 282IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Markey (for himself, Mr. Bennet, Ms. Cantwell, Mr. Carper, Mr. Blumenthal, Mr. Booker, Mr. Heinrich, Mr. Leahy, Mrs. Murray, Mrs. Shaheen, Mr. Van Hollen, Mr. Wyden, Ms. Stabenow, Ms. Warren, Mr. Menendez, Mrs. Feinstein, Mr. Whitehouse, Mr. Peters, Mr. Merkley, Mr. Casey, Ms. Rosen, Ms. Smith, Mr. Durbin, Ms. Klobuchar, Mr. Cardin, Mr. Sanders, Ms. Baldwin, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo designate a portion of the Arctic National Wildlife Refuge as wilderness.1.Short titleThis Act may be cited as the Arctic Refuge Protection Act of 2021.2.Designation of portion of Arctic National Wildlife Refuge as wildernessSection 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd) is amended by adding at the end the following:(p)Designation of
 certain land as wildernessNotwithstanding any other provision of this Act, a portion of the Arctic National Wildlife Refuge in Alaska comprising approximately 1,559,538 acres, as generally depicted on the map entitled Arctic National Wildlife Refuge, Coastal Plain Proposed Wilderness, dated October 20, 2015, labeled with Map ID 03–0172, and available for inspection in the offices of the Secretary, is designated as a component of the National Wilderness Preservation System under the Wilderness Act (16 U.S.C. 1131 et seq.)..